       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 1 of 19



 BERGER MONTAGUE PC                          PAUL HASTINGS LLP
 Eric L. Cramer (pro hac vice)               Steven A. Marenberg (SBN. 101033)
 1818 Market Street, Suite 3600              James Pearl (SBN. 198481)
 Philadelphia, PA 19103                      1999 Avenue of the Stars, Suite 2700
 Telephone: (215) 875-4604                   Los Angeles, CA 90067
 Fax: (215) 875-4604                         Telephone: (310) 553-6700
 Email: ecramer@bm.net                       Fax: (310) 620-5899
                                             Email: stevenmarenberg@paulhastings.com
 RADICE LAW FIRM, P.C.                               jamespearl@paulhastings.com
 John Radice (pro hac vice)
 475 Wall Street                             Attorneys for Defendant Align Technology,
 Princeton, NJ 08540                         Inc.
 Telephone: (646) 245-8502
 Fax: (609) 385-0745                         Additional counsel on Signature Page
 Email: jradice@radicelawfirm.com

 JOSEPH SAVERI LAW FIRM, INC.
 Joseph R. Saveri (SBN. 130064)
 Steven N. Williams (SBN. 175489)                         FILED
 601 California Street, Suite 1000
 San Francisco, CA 94108
 Telephone: (415) 500-6800                                  Sep 07 2021
 Fax: (415-395-9940)
 Email: jsaveri@saverilawfirm.com                     SUSANY. SOONG
        swilliams@saverilawfirm.com              CLERK, U.S. DISTRICT COURT
                                              NORTHERN DISTRICT OF CALIFORNIA
 Counsel for Individual and Representative             SAN FRANCISCO
 Plaintiffs

 Additional counsel on Signature Page

                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION

SIMON AND SIMON, PC d/b/a CITY                  Case No.: 3:20-cv-03754-VC
SMILES and VIP DENTAL SPAS,
individually and on behalf of all others         [PROPOSED] STIPULATED ORDER
similarly situated,                              REGARDING DISCOVERY OF
                              Plaintiffs,        ELECTRONICALLY STORED
         v.                                      INFORMATION

ALIGN TECHNOLOGY, INC.,
                     Defendant.




 3:20-cv-03754-VC
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
          Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 2 of 19




          To facilitate consistency in the format of electronically stored information (“ESI”) to be

produced by the Parties in this case and to expedite the flow of discovery, Plaintiffs Simon And Simon,

PC d/b/a City Smiles and VIP Dental Spas (collectively, “Plaintiffs”) and Defendant Align Technology

Inc. (“Defendant,” collectively with Plaintiffs, the “Parties”), by and through their respective counsel,

hereby stipulate and agree to the terms of this Stipulated Order Regarding Protocol for the Production

of Documents and Electronically Stored Information (the “ESI Protocol” or “Protocol”).

          The Parties shall make good-faith efforts to comply with and resolve any differences concerning

compliance with this ESI Protocol. Nothing herein is intended to alter the parties’ rights and obligations

under the Federal Rules of Civil Procedure and applicable law. The Parties specifically reserve all of

their rights and objections to any discovery that may be served upon them in this matter.

                1. PURPOSE
          1.1    This Order will govern discovery of ESI in the above-captioned case as a supplement to

the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of Electronically Stored

Information, and any other applicable orders and rules.

                2. COOPERATION
          2.1    The Parties are aware of the importance the Court places on cooperation and commit to

cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the Discovery

of ESI.

                3. LIAISON
          3.1    The Parties will identify liaisons to each other who are and will be knowledgeable about

and responsible for discussing their respective ESI (“e-Discovery Liaisons”). Each e-discovery Liaison

will be, or have access to those who are, knowledgeable about the technical aspects of e-discovery,

including the location, nature, accessibility, format, collection, search methodologies, and production of

ESI in this matter. The Parties will rely on the e-Discovery Liaisons, as needed, to confer about ESI and

to help resolve disputes without court intervention.




 3:20-cv-03754-VC                         1
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 3 of 19



              4. PRESERVATION
       4.1     The Parties have discussed their preservation obligations and needs, and agree that

potentially relevant ESI has been preserved, and will continue to be preserved, in a reasonable and

proportionate manner. To reduce the costs and burdens of preservation and to ensure proper ESI is

preserved during the litigation, the Parties agree that:

       4.2     The Parties will meet and confer regarding appropriate custodians and non-custodial

data sources to be preserved and searched for responsive documents and the search methodologies to be

applied thereto. The Parties will discuss reasonable limits to be placed on custodians, non-custodial

data sources, and search terms that are proportional to the needs of the case and take into consideration

the asymmetrical burden of discovery.

       4.3     The Parties will meet and confer about sources of potentially relevant ESI that are not

reasonably accessible because of undue burden or cost pursuant to Fed. R. Civ. P. 26(b)(2)(B). The

following sources of data may not be reasonably accessible and do not need to be preserved, searched,

reviewed, or produced:

               a. Backup media, backup tapes, or other long-term storage media that were created as a

                   data back-up or disaster recovery medium;

               b. Automatically saved versions of documents and temporary data stored in random

                   access memory (RAM), or other ephemeral data that are difficult to preserve without

                   disabling the operating system;

               c. Data only accessible by advanced forensic analysis, including deleted, slack, or

                   fragmented data;

               d. Temporary Internet files, history, cache, and cookies;

               e. Digital voicemail messages;

               f. Data in metadata fields that are frequently updated automatically, such as last

                   opened dates;

               g. Instant messages that are not ordinarily printed or maintained in a server dedicated to

                   instant messaging;




 3:20-cv-03754-VC                         2
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 4 of 19



               h. Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g., iPhone

                    and Blackberry devices), provided that a copy of such mail is routinely saved

                    elsewhere;

               i.   Other electronic data stored on a mobile device, such as calendar or contact data or

                    notes, provided that a copy of such information is routinely saved elsewhere;

               j.   Logs of communications made from mobile devices;

               k. Server, system, or network logs;

               l.   Electronic data temporarily stored by laboratory equipment or attached electronic

                    equipment, provided that such data is not ordinarily preserved as part of a laboratory

                    report; and

               m. Data remaining from systems no longer in use that is unintelligible on the systems in

                    use.

               Each party reserves the right to identify additional categories of data that are not

               reasonably accessible as the litigation progresses.

       4.4     To help contain costs, the parties shall not be obligated under this ESI Protocol to

produce or preserve ESI that was deleted or lost as a result of routine, good-faith operations prior to the

date upon which the duty to preserve ESI and documents in connection with this litigation arose. If a

Producing Party learns that responsive ESI that existed as of the date upon which the duty to preserve

ESI arose (1) was lost, destroyed, or is no longer retrievable, and (2) cannot be restored or replaced

through additional discovery, the Producing Party shall promptly advise the Receiving Party. Nothing

in this agreement alters the Producing Party’s obligations to demonstrate the unavailability of such

information pursuant to Federal Rules of Civil Procedure 26(b)(2)(B).

              5. PRODUCTION FORMATS
       5.1     The Parties agree to produce responsive, non-privileged documents as set forth in

Exhibit A. If particular documents require a different format, the parties will meet and confer to arrange

for the mutually acceptable production of such documents.

       5.2     De-duplication, threading, and de-NISTing. A producing party shall de-duplicate
documents horizontally (globally) across the population of records. In de-duplicating horizontally: (a)


 3:20-cv-03754-VC                         3
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 5 of 19



an email that includes content in the BCC or other blind copy field shall not be treated as a duplicate
of an email that does not include content in the BCC or other blind copy field, even if all remaining
content in the email is identical; and (b) all Custodians who were in possession of a de-duplicated
document, the directory structure where the Custodian stored the de-duplicated document, and all
other sources of the document must be identified in the “Custodian – All / All Files Paths” metadata
field specified in Exhibit A. The Parties further agree that each Producing Party may reduce
duplication of documents through the threading of email strings, which threading operations should
not prohibit the production of attachments appearing in any earlier version of an email thread. The
parties further agree that they may de-NIST ESI using the current list of system files maintained by
the National Software Reference Library. The Parties will maintain all de-duplicated files, de-
NISTed ESI, and earlier “threaded” versions of email strings.
        5.3     Redactions. In the event a document is redacted, the full text should be replaced with

OCR text that excludes the redacted material. When a TIFF image is redacted, the TIFF image should

show the word “redacted” where applicable and a production Load File field should be populated to

indicate the document contains a redaction. If a document to be produced in native format requires

redaction then it should be produced in redacted native format. The native file should show the word

“redacted” where applicable and a production Load File field should be populated to indicate the native

file contains a redaction.

        5.4     Structured data. Where a discovery request requires production of structured data (e.g.,

data from an SAP database), in lieu of producing in accordance with Exhibit A, the producing party

may identify such potentially relevant structured data sources within a reasonable period after receiving

the discovery request where production in accordance with Exhibit A is not feasible or practicable, and

the requesting party and producing party, as appropriate, shall meet and confer on the content and

format of data extraction from such structured data source(s).

        5.5     Processing issues. If a member of a document family that has otherwise been determined

to be responsive cannot technically be processed (e.g., unsupported file format, file corruption,

inaccessible password-protected document), those technical problems shall be identified and disclosed

to the Requesting Party by production of a Bates-labeled slipsheet that states “Technical issue—file



 3:20-cv-03754-VC                         4
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 6 of 19



cannot be processed.” A Requesting Party may thereafter raise with the Producing Party any questions

or concerns, and the parties shall meet and confer about the issue and any additional information

regarding “Technical issue” documents that the Receiving Party may want. Both Parties will conduct

reasonable efforts to resolve any technical issues associated with documents prior to production.

        5.6     Attachments: Email attachments and embedded files must be mapped to their parent

document by the Bates number by including a “Beg Attach” field designating the beginning of each

such attachment and “End Attach” field designating the end of each such attachment. If attachments

and embedded files cannot be separated from their parent documents, then “Beg Attach” and “End

Attach” fields listing the unique beginning and ending Bates number for each attachment or embedded

document must be included. Non-substantive automatically-generated embedded files, such as logos,

embedded, non-substantive formatting files such as .ole or .dll formats, or confidentiality legends need

not be produced. To the extent they are maintained together, all documents in a document family shall

be consecutively Bates number stamped with the child documents produced immediately after the

parent document. Where an electronic document that is part of a family is withheld, and its relationship

to the rest of that document family is indicated using slipsheets, the Producing Party shall provide one

Bates-numbered slipsheet for each withheld document. For example, if a Party withholds an email as

privileged while producing the attachment, the parent-child relationship may be maintained by using

slip sheets containing unique Bates numbers and the grounds for withholding of the email will be

similarly stated.

        5.7     Embedded Documents: Embedded documents (e.g., a spread sheet embedded within a

word processing document) will be extracted, produced as an independent document, and related back

to the respective top-level parent document (e.g., standalone file, email message, tec.) via the “Beg

Attach” and “End Attach” fields referenced in Exhibit A. Related embedded documents will be

produced within a continuous Bates number range.

        5.8     Redactions. Documents should only be redacted to protect privileged information, PII

and PHI, and as required by reasonably applicable law or statute. To the extent that a responsive

document contains any of the foregoing as well as information not so protected, the Producing Party

must produce that document in redacted form. In the event a document is redacted, the full text should


 3:20-cv-03754-VC                         5
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 7 of 19



be replaced with OCR text that excludes the redacted material. When a TIFF image is redacted, the

TIFF image should show the word “redacted” where applicable and a production Load File field should

be populated to indicate the document contains a redaction. If a document to be produced in native

format requires redaction then it should be produced in redacted native format. The native file should

show the word “redacted” where applicable and a production Load File field should be populated to

indicate the native file contains a redaction. The Parties acknowledge that redacting the native may alter

the metadata of the produced file; however, the metadata produced subject to Exhibit A will be the

metadata extracted from the original native file, other than metadata containing redacted information.

All documents withheld, in whole or in part (i.e., redacted), on the basis of any claim or privilege or

applicable law or statute must be logged as set forth below.

              6. SEARCH TERMS
       6.1     Search terms and methods. The parties hereby agree that negotiations regarding
search terms and other filtering methods are intended to be a cooperative and iterative process. Prior
to conducting a search for responsive documents, regardless of the search methodologies to be
employed, the parties shall meet and confer regarding the search methodologies the producing party
proposes to employ to identify potentially responsive documents, and make such disclosures
regarding their proposed search methodology that will permit the requesting party to evaluate the
proposed methodology and enable meaningful meet and confers. To the extent that a producing party
asserts that any of the search terms proposed by a requesting party, within a limit agreed to in good
faith, are unreasonably overbroad or otherwise objectionable, and to enable meaningful meet and
confer discussion, the producing party will produce hit reports
       6.2     Custodial and non-custodial sources. The Parties met and conferred regarding
potential custodians and non-custodial sources they believe should be preserved. The parties will
agree on a reasonable number of custodians per party for whom ESI shall be preserved.

              7. INADVERTENT PRODUCTION
       7.1     Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection from

discovery in this case or in any other federal or state proceeding. For example, the mere production of



 3:20-cv-03754-VC                         6
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 8 of 19



privileged or work-product-protected documents in this case as part of a mass production is not itself a

waiver in this case or in any other federal or state proceeding.

       7.2     If a Producing Party gives notice to Receiving Parties that it inadvertently produced

documents, testimony, information, and/or things that are protected from disclosure under the attorney-

client privilege, work product doctrine, and/or any other reasonably applicable privilege or immunity

from disclosure (i.e., clawback), or the Receiving Party discovers such inadvertent production, the

inadvertent production shall not be deemed a waiver of the applicable privilege or protection. Except to

the extent necessary for the purpose of privilege challenge, the Receiving Party shall promptly return

all copies of such documents, testimony, information and/or things to the inadvertently Producing Party

and shall not use such items for any purpose except for the purpose of privilege challenge until further

order of the Court. If the Receiving Party does not challenge the designation, such return must occur

within ten (10) business days of receipt of notice or discovery of the inadvertent production. Any

documents, testimony, information, and/or things subject to a clawback request by a Producing Party,

but which are being retained by the Receiving Party for purposes of a challenge to the privilege

designation must be maintained on an Outside Attorneys’ Eyes Only basis for the duration of the

challenge.

              8. PRIVILEGE LOGS
       8.1     Privilege logs shall be provided in Excel format and shall contain at least the following

information for each responsive document withheld or redacted: (i) a sequential number associated with

each privilege log record; (ii) the date of the document; (iii) the Bates numbers; (iv) the identity of

persons who sent (and, if different, the identity of all persons who authored or signed) the document

and the addressees, recipients, copyees, and blind copyees (with senders, signers, authors,

addressees/recipients, copyees, and blind copyees, each separately identified by those categories), and

identification of which of them are attorneys; (v) a description of the subject matter of the information

contained in the document that, without revealing information itself privileged or protected, is

sufficient to understand the subject matter of the document and the basis of the claim of privilege or

immunity; (vi) the type or nature of the privilege asserted (i.e., attorney-client privilege or work

product doctrine, and if such other privilege or immunity is asserted it shall be separately identified);


 3:20-cv-03754-VC                         7
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 9 of 19



and (vii) an indication of whether the document has been redacted and produced or withheld in its

entirety. If a producing party identifies portions of a document and redacts such portions of the

document pursuant to this ESI Protocol, the producing party must log the fact of each document’s

redaction. A party asserting privilege over a chain of emails must assert privilege separately on the

privilege log as to each portion of the email chain. The producing party shall also produce a key

showing the job title(s) for all attorneys identified on that producing party’s privilege log.

       8.2     As an alternative to manually entering the information required in the section above,

each producing party’s privilege log may be generated by exporting objective metadata from the review

tool used to identify privileged or work-product protected documents where the information within the

review tool and the objective metadata provides the information required under the section above.

       8.3     Should a receiving party be unable to ascertain whether or not a document contained on

the log is privileged or have reason to believe a particular entry on the log is responsive and does not

reflect privileged information, the parties shall meet and confer to attempt to cooperatively resolve the

dispute. The producing party shall provide reasonable additional information for the receiving party to

determine if the document has been properly withheld or redacted, but in no event is required to

disclose information that may invade the identified privilege or reveal privileged information.

       8.4     Communications involving Litigation Counsel and the parties need not be placed on a

privilege log.1 Communications or documents post-dating the commencement of this case on March

14, 2019 need not be placed on a privilege log.

       8.5     The producing party may request to log privilege as to an entire category of documents

as a single combined entry, but such a request must be made at least twenty-one (21) days prior to the

due date for the privilege log. The parties shall meet and confer promptly to discuss that request in

good faith. The receiving party has the right to reject such a request and require individualized logging

of the documents, but such rejection may not be unreasonably made. Such a log shall be due on the date

specified in the operative schedule ordered by the Court.


1As used herein, “Litigation Counsel” specifically includes outside litigation counsel and outside trial
counsel for the Parties in this case, and any such attorneys that Align retained for, or consulted with
relating to 3Shape Trios A/S v. Align Tech., Inc., U.S.D.C. D. Del. Case No. 18-1332-LPS, or any other
antitrust or patent litigation involving Align and 3Shape.

 3:20-cv-03754-VC                         8
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
      Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 10 of 19



             9. MODIFICATION
       9.1    This Stipulated Order may be modified by a Stipulated Order of the parties or by the

Court for good cause shown.

       IT IS SO STIPULATED, through Counsel of Record.




 Dated: September 7, 2021                      Respectfully Submitted,

                                               By: V-RVHSK56DYHUL
                                               Joseph R. Saveri (SBN 130064)
                                               Steven N. Williams (SBN 175489)
                                               Kevin E. Rayhill (SBN 267496)
                                               Keydon Levy (SBN. 281372)
                                               JOSEPH SAVERI LAW FIRM, INC.
                                               601 California Street, Suite 1000
                                               San Francisco, California 94108
                                               Telephone: (415) 500-6800
                                               Facsimile: (415) 395-9940
                                               jsaveri@saverilawfirm.com
                                               swilliams@saverilawfirm.com
                                               krayhill@saverilawfirm.com
                                               klevy@saverilawfirm.com

                                               Eric L. Cramer (pro hac vice)
                                               Joshua T. Ripley (pro hac vice)
                                               BERGER MONTAGUE PC
                                               1818 Market Street, Suite 3600
                                               Philadelphia, PA 19103
                                               Telephone: (215) 875-4604
                                               Facsimile: (215) 875-5707
                                               ecramer@bm.net
                                               jripley@bm.net

                                               Daniel J. Walker (pro hac vice)
                                               BERGER MONTAGUE PC
                                               2001 Pennsylvania Avenue, NW, Suite 300
                                               Washington, DC 20006
                                               Telephone: (202) 559-9745
                                               Facsimile: (215) 875-5707
                                               dwalker@bm.net




 3:20-cv-03754-VC                         9
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
     Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 11 of 19



                                       John Radice (pro hac vice)
                                       April Lambert (pro hac vice)
                                       Daniel Rubenstein (pro hac vice)
                                       RADICE LAW FIRM, P.C.
                                       475 Wall Street
                                       Princeton, New Jersey 08540
                                       Telephone: (646) 245-8502
                                       Facsimile: (609) 385-0745
                                       jradice@radicelawfirm.com
                                       alambert@radicelawfirm.com
                                       drubenstein@radicelawfirm.com

                                       Daniel J. Mogin (SBN 95624)
                                       Jennifer M. Oliver (SBN 311196)
                                       Timothy Z. LaComb (SBN 314244)
                                       MOGINRUBIN LLP
                                       600 West Broadway, Suite 3300
                                       San Diego, CA 92101
                                       Telephone:     (619) 687-6611
                                       Facsimile:     (619) 687-6610
                                       dmogin@moginrubin.com
                                       joliver@moginrubin.com
                                       tlacomb@moginrubin.com

                                       Gary M. Klinger (pro hac vice)
                                       MASON LIETZ & KLINGER, LLP
                                       227 W. Monroe Street, Suite 2100
                                       Chicago, IL 60630
                                       Telephone: (202) 429-2290
                                       Facsimile: (202) 429-2294
                                       gklinger@masonllp.com

                                       David K. Lietz (pro hac vice)
                                       MASON LIETZ & KLINGER, LLP
                                       5101 Wisconsin Ave., NW, Ste. 305
                                       Washington, DC 20016
                                       Telephone: (202) 640-1160
                                       Facsimile: (202) 429-2294
                                       dlietz@masonllp.com

                                       Kevin Landau (pro hac vice)
                                       TAUS, CEBULASH & LANDAU, LLP
                                       80 Maiden Lane, Suite 1204
                                       New York, New York 10038
                                       Telephone: (646) 873-7654
                                       Facsimile: (212) 931-0703
                                       klandau@tcllaw.com



 3:20-cv-03754-VC                         10
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
     Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 12 of 19



                                           Counsel for Individual and Representative Plaintiffs

Dated: September 7, 2021
                                           By:      V6WHYHQ$0DUHQEHUJ
                                                  ___________________________________
                                           Steven Arthur Marenberg (SBN. 101033)
                                           James Pearl (SBN. 198481)
                                           PAUL HASTINGS LLP
                                           1999 Avenue of the Stars, Suite 2700
                                           Los Angeles, CA 90067
                                           Telephone: (310) 553-6700
                                           Fax: (310) 620-5899
                                           Email: stevenmarenberg@paulhastings.com
                                                   jamespearl@paulhastings.com



                                           Thomas A. Counts (SBN. 148051)
                                           Abigail Heather Wald (SBN.309110)
                                           PAUL HASTINGS LLP
                                           101 California Street, 48th Floor
                                           San Francisco, CA 94111
                                           Telephone: (415) 856-7000
                                           Fax: (415) 856-7100
                                           Email: tomcounts@paulhastings.com
                                                   abigailwald@paulhastings.com

                                           Adam M. Reich (SBN. 274235)
                                           Michael Whalen (pro hac vice)
                                           PAUL HASTINGS LLP
                                           71 S. Wacker Drive, 45th Floor
                                           Chicago, IL 60606
                                           Telephone: (312) 683-6000
                                           Fax: (312) 499-6100
                                           Email: adamreich@paulhastings.com

                                           Noah Pinegar (pro hac vice)
                                           PAUL HASTINGS LLP
                                           2050 M Street, NW
                                           Washington, DC 20036
                                           Telephone: (202) 551-1960
                                           Fax: (202) 551-1705
                                           Email: noahpinegar@paulhastings.com

                                           Attorneys for Defendant Align Technology, Inc.



      IT IS ORDERED that the forgoing Agreement is approved.


 3:20-cv-03754-VC                         11
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
     Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 13 of 19



Dated:   9/7/2021
                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
                              THOMAS S. HIXSON




 3:20-cv-03754-VC                         12
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
        Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 14 of 19



             Exhibit A: Specifications for the Production of Documents
        A.      Cover Letter and Delivery Media
Each production shall include a cover letter or cover email with information sufficient to: (i) identify all
accompanying delivery media; (ii) identify the production on such media by assigning a Volume ID;
and (iii) include the Bates range for the documents produced in each volume. Delivery media shall
comply with the specifications below.

                            Requirement:

Delivery Media:             USB hard drive, DVD and/ or CD-R (ISO9660 format) or a secure FTP site
Encryption:                 All media should be encrypted
Volume ID:                  CD set number, e.g. VOL1
Physical Media Label:       TOP: <production name, volume number>
                            MIDDLE: <Bates range>
                            BOTTOM: <date>
Number of Copies:           1

        B.      Deliverable Includes

Item:                Requirement:

a) Load File
   (Metadata file) Concordance (.dat)
b) Image File        Opticon (.opt)
c) Images            x Group IV TIFF, 300 DPI, single-page TIFF images
                     x Color documents should be produced in JPEG format
                     x All black/white images must be in 1-bit TIFF images and color documents must be
                        in 24-bit JPEG files
                     x All documents referenced in a production image load file shall have all
                        corresponding images, text, and data
                     x All images in the delivery volume shall be contained in the image load file
                     x The image key shall be named the same as the Bates number of the page
                     x Every image will contain a unique Bates number, and a prefix that identifies the
                        party producing the document
                     x The Bates numbers shall be sequential, and in a consistent font type, size, and
                        spacing.
                     x Image file names cannot contain spaces, (e.g., the correct format would be
                        AB00000001 not AB 00000001).
                     x If a Bates number or set of Bates numbers is skipped in a production, the producing
                        party will so note in a cover letter or production log accompanying the production.




 3:20-cv-03754-VC                         13
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
        Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 15 of 19



Item:                Requirement:

d) Text Files
                     x Extracted text of a document must be delivered on a document level
                     x A text file will be provided for every document
                     x For any document without extracted text or OCR, a text placeholder file will be
                         inserted
                     x All text for a single document should be contained within one file with subfolders
                     x OCR shall be performed:
                        o For all redacted images
                        o For all non-searchable electronic documents (including scanned hard copy
                          documents) for which the text cannot be extracted.
                        o Branding and endorsement shall be performed after OCR in the format agreed
                          to by the parties.
                     x All text files should be named after the beginning Bates number of the document
                         (ProdBatesBeg.txt)
e) Native Files      x   Native file format for:
                         o Spreadsheets (e.g., MS Excel, Lotus 123, etc.)
                         o Presentations (e.g., MS PowerPoint, etc.)
                         o Database (e.g., MS Access, QuickBooks, etc.)
                         o Drawing (e.g., Visio, CAD, etc.)
                         o Audio and Video (e.g., QuickTime Movie, Windows Media Video Voicemails)
                     x   All Native files should be named after the beginning Bates number of the
                         document (BEGDOC.xls).
                     x   Documents produce in native format should be produced with a single page TIFF
                         placeholder endorsed the Prod Beg Bates and the following language on the
                         placeholder: “Document produced in native format.”
                     x    Documents produced in native format should have a file path value for the native
                          file in the “Native Link” metadata field.
f) Exception         A single-page TIFF placeholder should be used for each document within a family that
   Handling          was not converted and endorsed with the Prod Bates Beg.
g) Display           Maintain and display hidden text (i.e., force on all hidden data). For example, track
   Hidden Text       changes in MS Word, speaker notes in MS PowerPoint, and hidden rows in MS Excel.
h) Maintain Date     Maintains the date/time of the document as it was last saved, edited, etc., not the date of
   and Time          collection or processing (I.e., force off auto data).

        C.      Directory Structure
The directory structure will contain the following main folders: DATA, NATIVE, TEXT, and IMAGES.
Ex: Vol1\ NATIVE\000X\

                            Requirement:
DAT File Location           In subfolder: \DATA
OPT File Location           In subfolder: \DATA




 3:20-cv-03754-VC                         14
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
      Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 16 of 19



                             Requirement:
Images
                             In subfolder: \IMAGES
                             In sequentially numbered subfolders containing approximately 1000 images
                             each (i.e. ..\Images\001 )
Text Files                   In subfolder: \TEXT
Native Files                 In subfolder. i.e. \NATIVE

       D.      Delimiters
                       Requirement

Field Separator        ASCII Code 20 ( )         Separates load file columns
Field Values                                     Marks the beginning and end of each load file field (also
                       ASCII Code 254 (þ)
                                                 known as a text qualifier)
Multi-value                                      Separates distinct values in a column. This delimiter is only
                       ASCII Code 059 (;)
                                                 used when importing into a Relativity multi-choice field
Newline
                       ASCII 174 Code (®)        Marks the end of a line in any extracted or long text field

Null Fields                                      If a Field has no value, leave blank


       E.      Metadata

Field Name        Field Description                     Format               File Type            Hard Copy

                                                                             Populated for
AttachCount       Number of attachment(s)               NUMERICAL                                 Populated
                                                                             only.

                                                                             Populated
Author            Original composer of document.        TEXT                 attachments and
                                                                             loose files.
                                                                             Populated for
                                                                             messages,
Confidentiality Confidential status of document.        TEXT                                      Populated
                                                                             attachments and
                                                                             loose files.
                  Email thread created by the email
                  system. This is a 44-character
Conversation      string of numbers and letters that                         Populated for
                                                        TEXT
ID                is created in the initial email and                        messages only.
                  has 10 characters added for each
                  reply or forward of an email.
                                                                             Populated for
Custodian or      Name of custodian who possessed                            messages,
                                                        TEXT                                      Populated
Source            the document.                                              attachments and
                                                                             loose files.



 3:20-cv-03754-VC                         15
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
       Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 17 of 19



Field Name       Field Description                       Format         File Type          Hard Copy
Custodian –      Name of all custodians who              TEXT           Populated for      Populated
All / All File   possessed the document and all                         messages,
Paths            other sources where the document                       attachments and
                 was found.                                             loose files.
                 Date from the date created                             Populated for
                                                         DATE
Date Created     property extracted from the                            attachments and
                                                         (MM-DD-YYYY)
                 original file or email message.                        loose files.
                 Date from the modified property
                                                                        Populated for
Date Last        of a document, representing the         DATE
                                                                        attachments and
Modified         date and time that changes to the       (MM-DD-YYYY)
                                                                        loose files.
                 document were last saved.
                                                                        Populated for
                 Date that the email message was                        messages.
                                                         DATE
Date Received    received (according to original                        Attachments will
                                                         (MM-DD-YYYY)
                 time zones).                                           inherit from the
                                                                        parent message.
                                                                        Populated for
                 Date that the email message was                        messages.
                                                         DATE
Date Sent        sent (according to original time                       Attachments will
                                                         (MM-DD-YYYY)
                 zones).                                                inherit from the
                                                                        parent message.
                                                                        Populated for
                 Populated with: Email,                                 messages,
DocType                                                  TEXT                              Populated
                 Attachment, eDocPaper                                  attachments and
                                                                        loose files.
                 Recipients of 'blind carbon copies'                    Populated for
Email BCC                                                TEXT
                 of the email message.                                  messages only.
                 Recipients of 'carbon copies' of the                   Populated for
Email CC                                              TEXT
                 email message.                                         messages only.
                                                                        Populated for
Email From       Originator of the email message.        TEXT
                                                                        messages only.
                                                                        Populated for
Email Subject    Subject of the email message.           TEXT
                                                                        messages only.
                 List of recipients or addressees of                    Populated for
Email To                                                 TEXT
                 the email message.                                     messages only.
                 Three (or more) character
                 extension of the document that
                 represents the file type to the
                                                                        Populated for
                 Windows Operating System.
                                                                        messages,
File Extension   Examples are PDF, DOC, or               TEXT
                                                                        attachments, and
                 DOCX. The file extension is
                                                                        loose files.
                 identified by the file header vs. the
                 file extension of the file name
                 itself.


 3:20-cv-03754-VC                         16
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
      Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 18 of 19



Field Name      Field Description                    Format       File Type          Hard Copy
                                                                  Populated for
                                                                  messages,
File Name       Original name of the file.           TEXT
                                                                  attachments, and
                                                                  loose files.
                                                                  Populated for
                File size in kilobytes of native                  messages,
File Size                                            DECIMAL
                document.                                         attachments, and
                                                                  loose files.
                Identifying value of an electronic
                                                                  Populated for
                record that can be used for
MD5 Hash                                                          messages,
                deduplication and authentication     TEXT
Value                                                             attachments and
                generated using the MD5 hash
                                                                  loose files.
                algorithm
                                                                  Populated for
Original        Original folder path of file or                   messages,
                                                     TEXT                            Populated
Folder Path     folder name for paper documents.                  attachments and
                                                                  loose files.
                                                                  Populated for
                Beginning Bates number, or
Prod Bates                                                        messages,
                production number, on first page     TEXT                            Populated
Beg                                                               attachments and
                of document.
                                                                  loose files.
                                                                  Populated for
Prod Bates      First Bates number in family
                                                     TEXT         messages and       Populated
Beg Attach      group.
                                                                  attachments.
                                                                  Populated for
Prod Bates      Bates number, or production                       messages,
                                                     TEXT                            Populated
End             number, on last page of document.                 attachments and
                                                                  loose files.
                                                                  Populated for
Prod Bates      Last Bates number in family
                                                     TEXT         messages and       Populated
End Attach      group.
                                                                  attachments.
                                                                  Populated for
                                                                  messages,
Redactions      Redaction status of document.        TEXT                            Populated
                                                                  attachments and
                                                                  loose files.
                Time from the Date Created                        Populated for
                                                     TEXT
Time Created    property extracted from the                       attachments and
                                                     (hh:mm:ss)
                original file or email message.                   loose files.
                Time from the Modified property
                                                                  Populated for
Time Last       of a document, representing the      TEXT
                                                                  attachments and
Modified        date and time that changes to the    (hh:mm:ss)
                                                                  loose files.
                document were last saved.
              Time that the email message was                     Populated for
                                                     TEXT
Time Received received (according to original                     messages.
                                                     (hh:mm:ss)
              time zones).                                        Attachments will


 3:20-cv-03754-VC                         17
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
        Case 3:20-cv-03754-VC Document 116 Filed 09/07/21 Page 19 of 19



Field Name      Field Description                   Format       File Type          Hard Copy
                                                                 inherit from the
                                                                 parent message.

                                                                 Populated for
                Time that the email message was                  messages.
                                                    TEXT
Time Sent       sent (according to original time                 Attachments will
                                                    (hh:mm:ss)
                zones).                                          inherit from the
                                                                 parent message.
                                                                 Populated for
                Title information saved in
Title                                               TEXT         attachments and
                metadata with document.
                                                                 loose files.
                Link to Native File.
                                                                 Populated for
                Native files should be named the
Native Link                                         TEXT         attachments and    Populated
                same as the beg doc and delivered
                                                                 loose files.
                in the same folder as the images
                (e.g., ABC0000001.xls).
                Link to Text Files.
                                                                 Populated for
                Text files should be named the
Text Link                                           TEXT         attachments and
                same as the beg doc and delivered
                                                                 loose files.
                in the same folder as the images
                (e.g., ABC0000001.txt).




 3:20-cv-03754-VC                         18
[PROPOSED] STIPULATED ORDER REGARDING DISCOVERY OF ELECTRONICALLY STORED INFORMATION
